Case 18-14269-SDM        Doc 38    Filed 07/24/19 Entered 07/24/19 15:49:57             Desc Main
                                   Document     Page 1 of 4


                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:
DOROTHY ANN MAYS                                             CASE NO. 18-14269

______________________________________________________________________________

           APPLICATION TO APPROVE COMPROMISE CONTROVERSY
______________________________________________________________________________


       COMES NOW, Terre M. Vardaman, Chapter 13 Trustee, and files this Application to

Approve Compromise Controversy, for and on behalf of Dorothy Ann Mays (the “Debtor”),

respectfully shows the Court the following:

                                                1.

       The Debtor filed her Chapter 13 Petition on October 30, 2018.

                                                2.

       The Debtor had a claim against the Equifax Information Services, LLC for injuries

suffered by the Debtor due to the inaccurate reporting on her credit file that she was deceased.

                                             3.
       With nunc pro tunc approval by this Court, the Debtor employed counsel The Dilorenzo

Law Firm, LLC, John C. Hubbard, LLC and Cochrun & Seals, LLC to represent her in the above

described claim.

                                                4.

       Plaintiff’s Collective Special Counsel was successful in their representation of Debtor.

Settlement of the Debtor’s claim has been reached, whereby the settlement award of $65,000.00

in full and complete settlement of said claim and cause of action.
Case 18-14269-SDM         Doc 38    Filed 07/24/19 Entered 07/24/19 15:49:57               Desc Main
                                    Document     Page 2 of 4


                                                  5.

       Plaintiff’s Collective Special Counsel, Cochrun & Seals, LLC seeks compensation for

professional fees to be awarded in the net amount of $10,833.33 and reimbursable expenses in

the amount of $854.00;       John C. Hubbard seeks compensation for professional fees to be

awarded in the net amount of $10,833.33 and Joel Dilorenzo seeks compensation for

professional fees to be awarded in the net amount of $10,833.34.

                                                  6.

       That the net balance of the settlement proceeds in the approximate amount of $31,646.00

shall be distributed to the Chapter 13 Trustee. The Chapter 13 Trustee shall pay an approximate

amount of $15,700.00 to pay the Debtor’s secured creditors and pay all timely filed unsecured

creditors in full with the balance refunded to the Debtor in the approximate amount of

$15,946.00

                                                  7.

       The Credit Acceptance claim in the Debtor’s bankruptcy case was surrendered to the co-

Debtor, Dalaphine Mays. Dalaphine Mays has filed a Chapter 13 bankruptcy case, bearing case

number 19-10118, and Credit Acceptance is being paid through the Dalaphine Mays’ plan. As a

result, Credit Acceptance will not receive any distribution from this settlement.

                                                  8.

       That by reason of the foregoing, the Debtor’s Plan should be modified to provide that the

settlement proceeds from the above referenced claim be paid to the Trustee to be disbursed as

outlined above, as the settlement is in the best interests of the Debtor and creditors in this case.

                                                 9.
Case 18-14269-SDM        Doc 38    Filed 07/24/19 Entered 07/24/19 15:49:57           Desc Main
                                   Document     Page 3 of 4


       That the settlement proceeds, after subtracting the necessary expenses, costs, holdbacks

and deductions from the settlement amount, shall be paid to the Trustee.

                                                10.

       That the Debtor is authorized to enter into, execute and deliver any and all release

documentation required by defendants and any other documents or instruments, if any, necessary

or appropriate in order to effectuate the release of claims (the “Release”), and that upon the

Release becoming effective in accordance with its terms, all persons and entities, including,

without limitation, the Trustee, the bankruptcy estate, the Debtor, and any person or entity

claiming, or who could claim, by, through or on behalf of the Trustee, the bankruptcy estate

and/or the Debtor, shall be and hereby are deemed to have released all claims and are

permanently enjoined from asserting or prosecuting any claims related to arising from the

released claims.

                                                11.

       A copy of this Application has been served upon the parties listed on the master mailing

matrix as constituted by the Court on the date of service.

                                                12.

       The Debtor respectfully requests that the Court approve settlement of the above

described lawsuit for the sum of $65,000.00.
Case 18-14269-SDM        Doc 38    Filed 07/24/19 Entered 07/24/19 15:49:57         Desc Main
                                   Document     Page 4 of 4


       Respectfully submitted this the 24th day of July, 2019.

                                                    Respectfully submitted,

                                                    /s/Jeffrey K. Tyree
                                                    Jeffrey K. Tyree, MSB#9049
                                                    STAFF ATTORNEY FOR THE
                                                    CHAPTER 13 TRUSTEE,
                                                    TERRE VARDAMAN
                                                    PO BOX 1326
                                                    BRANDON, MS 39043
                                                    601-825-7663; jktyree26@gmail.com

                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I have this day forwarded via U.S. Mail, postage
prepaid, or electronically notified through the CM/ECF system, a true and correct copy of the
foregoing Application to Approve Settlement to:

       Gawyn Mitchell, Esq.
       gawyn123@gmail.com

       John C. Hubbard, Esq.
       johnchubbard@gmail.com

       This the 24th day of July, 2019.

                                                    /s/Jeffrey K. Tyree
                                                    Jeffrey K. Tyree
